UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-4083



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


GREGORY KENT HUFFER,

                                            Defendant - Appellant.



                             No. 00-4084



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMEY LOWELL BRYANT,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Joseph Robert Goodwin, Dis-
trict Judge. (CR-99-128)


Submitted:   June 15, 2000                 Decided:   June 21, 2000
Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


R. Clarke VanDervort, Charleston, West Virginia; Mary L. Newberger,
FEDERAL PUBLIC DEFENDER’S OFFICE, Charleston, West Virginia, for
Appellants. Rebecca A. Betts, United States Attorney, Philip H.
Wright, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Gregory Kent Huffer and Jamey Lowell Bryant each pled guilty

to aiding and abetting an attempted armed bank robbery in violation

of 18 U.S.C.A. § 2113(a), (d) (West Supp. 2000), 18 U.S.C. § 2

(1994).    Huffer was sentenced to a term of fifty-one months im-

prisonment.     Bryant received a sentence of thirty-seven months

imprisonment. Huffer and Bryant appeal their sentences, contending

that the district court erred when it failed to depart on the

ground of aberrant conduct.     See U.S. Sentencing Guidelines Manual

Ch. 1, Pt. A, 4(d) (1998) (departure permitted for “single acts of

aberrant   behavior”).     We   dismiss   the   appeals   for   lack    of

jurisdiction.

     In sentencing each defendant, the district court specifically

acknowledged its authority to depart for aberrant behavior.            The

court nonetheless decided that a departure was not warranted in

either case.    In this circumstance, the district court's exercise

of its discretion is not reviewable on appeal.      See United States

v. Bayerle, 898 F.2d 28, 31 (4th Cir. 1990); see also United States

v. Brock, 108 F.3d 31, 33 (4th Cir. 1997).

     We therefore dismiss the appeals. We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.

                                                                DISMISSED


                                   3